Exhibit 10.17

 

FORM OF:

 

RESTRICTED STOCK UNIT AGREEMENT

 

THIS RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”) is made and entered into
as of the date set forth on Schedule I (“Schedule I”) attached hereto (the “Date
of Grant”) by and between South State Corporation, a South Carolina corporation
(the “Company”) and the employee named on Schedule I (the “Participant”).
Capitalized terms in this Agreement that are not otherwise defined shall have
the same meaning as set forth in the Company’s  [Omnibus Stock and Performance
Plan] [2019 Omnibus Incentive Plan], a copy of which is attached as Exhibit A
(as amended from time to time, the “Plan”).

 

Section 1. Purpose. The purpose of this Agreement is to reflect the terms and
conditions of the award to the Participant of restricted stock units (the
“Restricted Stock Units” or “RSUs”) in consideration of the services to be
rendered by the Participant to the Company or any Subsidiaries.

 

Section 2. Award of Restricted Stock Units.  Pursuant to Article VIII of the
Plan, Participant is awarded an Award of the number of Restricted Stock Units
set forth on Schedule I as the Total RSUs Awarded, subject to the terms and
conditions of this Agreement and the Plan.  Each Restricted Stock Unit
represents the right to receive one share of Common Stock pursuant to the terms
of the  Plan and this Agreement.

 

Section 3. Vesting Conditions.

 

(a)          Employment Condition.  Subject to any exceptions set forth in
Section 4, no Restricted Stock Units may be settled and delivered to a
Participant (x) prior to the end of the Performance Period set forth on Schedule
I (the “Performance Period”), and (y) if the Participant is not an active
employee of the Company or any Subsidiary of the Company on the last day of the
Performance Period (the “Employment Condition”), subject to exceptions set forth
in Section 5.

 

(b)          Performance Vesting Measures.  The number of Restricted Stock
Units, if any, for which the Participant is entitled to settlement and delivery
as of the Performance Vesting Date (defined below) shall be determined by the
Committee following the end of the Performance Period based on the performance
goals and metrics set forth on Schedule I.

 

(d)        Determination of Vested Restricted Stock Units.  As soon as
practicable following the end of the Performance Period, and in any event not
later than 60 days after the end of the Performance Period, the Committee will
determine: (i) whether the Employment Condition under subsection (a) has been
satisfied and all other material terms have been satisfied, (ii) the actual
performance of the Company during the Performance Period (“Actual Performance”)
relative to the performance threshold (“Performance Threshold”), performance
target (“Performance Target”) and performance maximum





Page 1

--------------------------------------------------------------------------------

 



(“Performance Maximum”) for each of the performance metrics (each, a
“Performance Measure”) established by the Committee for the Performance Period,
 and (iii) the extent to which Restricted Stock Units  are vested (eligible for
settlement and delivery as of the Performance Vesting Date), based on the
Committee’s  determinations set forth in the immediately above clauses (i) and
(ii).  The date of such Committee action is the “Performance Vesting Date.”  The
Committee’s determinations with respect to the vesting of Restricted Stock Units
under this Agreement: (x) shall result in cancellation and forfeiture (as of the
Performance Vesting Date) of any such Restricted Stock Units that are not
eligible for settlement and delivery as of the Performance Vesting Date, and (y)
shall not increase the number of Restricted Stock Units  of the Participant or
any other Participant under the Plan.  If the Employment Condition is not
satisfied, then all Restricted Stock Units  shall be cancelled and forfeited as
of the Performance Vesting Date and there will be no increase in the number of
Restricted Stock Units  of the Participant or any other Participant under the
Plan.  Any Restricted Stock Units  that are deemed cancelled or forfeited
pursuant to this Agreement shall no longer be deemed to be outstanding for
purposes of this Agreement.

 

(e)          Vesting of Whole Restricted Stock Units.  All Restricted Stock
Units  that are entitled to settlement and delivery will be rounded to the
nearest whole number (and 0.5 shall round to 1).

 

Section 4.  Accelerated Vesting.

 

(a)          Acceleration Upon Change of Control. Subject to Section 5
(Forfeiture) and as an exception to the Employment Condition, as of the date
immediately prior to consummation of a Change of Control prior to the
Performance Vesting Date and prior to Participant’s termination of employment
with the Company and its Subsidiaries,  100% of the outstanding Restricted Stock
Units that would be entitled to settlement if the Company had attained the
Performance Target level (determined under Schedule I) or, if greater, based on
the actual performance level (determined under Schedule I, as interpreted and
applied by, and with such actual performance determined by, the Committee in its
discretion) through the end of the most recent quarter ended prior to the
execution of the definitive agreement with respect to the Change of Control (the
“Execution Date”) for which the Committee determines in its discretion that
there is adequate Company financial information available to the Committee prior
to the Execution Date upon which to base the Committee’s  determinations;
 provided that notwithstanding anything else contained in this Section 4(a) to
the contrary, except as set forth in the final sentence of Section 4(b), in no
event shall the Restricted Stock Units be accelerated to an extent or in a
manner which would not be fully deductible by the Company for federal income tax
purposes because of Section 280G of the Code.

 

(b)        Change of Control Adjustment.  If a Change of Control occurs after
the Grant Date and if the Participant is entitled under any agreement or
arrangement to receive compensation that would constitute a parachute payment
(including the acceleration of rights to settlement and delivery (vesting) of
Restricted Stock Units under this Agreement and any other equity award agreement
with the Company) within the meaning of Code Section 280G, the acceleration of
any vesting under Section 4(a) shall be cancelled or





Page 2

--------------------------------------------------------------------------------

 



 

other CIC Payments (as defined below) shall be reduced to the extent necessary
to cause the aggregate present value of all payments in the nature of
compensation to the Participant that are contingent on a change in the ownership
or effective control of the Company or in the ownership of a substantial portion
of the assets of the Company (the “CIC Payments”) not to exceed 2.99 times the
“base amount,” all within the meaning of Code Section 280G.  Such cancellation
of vesting or other reductions in CIC Payments shall be made, in all cases: (i)
if and to the extent not already provided, accelerated, granted or paid, as
applicable, on account of other CIC Payments prior to the date of such
cancellation, (ii) only to the least extent necessary so that no portion of the
CIC Payments after such cancellation or reduction thereof shall be subject to
the excise tax imposed by Code Section 4999, and (iii) in a manner that results
in the best economic benefit to the Participant (in applying these principles,
any cancellation of  vesting or other reduction in CIC Payments shall be made in
a manner consistent with the requirements of Section 409A of the Code, and where
Tax Counsel (as defined below) determines that two economically equivalent
amounts are subject to reduction but payable at different times, such amounts
shall be reduced on a pro rata basis but not below zero). All determinations
required to be made under this Section 4(b), and the assumptions to be utilized
in arriving at such determinations, shall be made by “Tax Counsel” (which shall
be a law firm, compensation consultant or accounting firm appointed by the
Company) which shall provide its determinations and any supporting calculations
to the Company within 10 business days of having made such determination. Tax
Counsel shall consult with any compensation consultants, accounting firm and/or
other legal counsel selected by the Company in determining which payments to, or
for the benefit of, the Participant are to be deemed to be CIC Payments. In
connection with making determinations under this Section 4(b), Tax Counsel shall
take into account, to the extent applicable, the value of any reasonable
compensation for services to be rendered (or for refraining from performing
services) by the Participant before or after the Change of Control.

 

Notwithstanding the foregoing, if the Participant is a party to an employment or
other agreement with the Company, or is a participant in a severance program
sponsored by the Company, that contains express provisions regarding Section
280G and/or Section 4999 of the Code (or any similar successor provision) that
apply to this Agreement, the Section 280G and/or Section 4999 provisions of such
employment or other agreement or plan, as applicable, shall control as to this
Agreement (for example, and without limitation, the Participant may be a party
to an employment agreement with the Company that provides for a “gross-up” as
opposed to a “cut-back” in the event that the Section 280G thresholds are
reached or exceeded in connection with a Change of Control and, in such event,
the Section 280G and/or Section 4999 provisions of such employment agreement
shall control as to this Agreement).

 

(c)          Acceleration Upon Death.  Subject to Section 5 (Forfeiture) and as
an exception to the Employment Condition, immediately upon the death of the
Participant prior to the Participant’s termination of employment with the
Company and its Subsidiaries and prior to the Performance Vesting Date, the
outstanding Restricted Stock Units shall become entitled to settlement and
delivery at the Performance Target level set forth in Schedule I (and the
remainder of the unvested Restricted Stock Units shall be cancelled and
forfeited and shall cease to be outstanding).

 





Page 3

--------------------------------------------------------------------------------

 



Section 5. Forfeiture.

 

(a)          Continuance of Employment Required;  Forfeiture or Clawback for
Misconduct.   Except to the extent otherwise expressly provided in Section 4 and
this Section 5, if the Participant’s employment with the Company and its
Subsidiaries terminates before the Performance Vesting Date, all of the
Restricted Stock Units under this Agreement shall be cancelled and forfeited.
All Restricted Stock Units, and any shares of Common Stock issued hereunder (and
any proceeds from the sale or disposition thereof), are subject to repayment,
recoupment, clawback, forfeiture, ineligibility, reduction and/or elimination as
set forth in Section 11(p) below.

 

(b)        Pro-Rata Vesting Upon Termination of Employment Due to Disability or
Retirement on or Prior to the Performance Vesting Date.   If the Participant
ceases to be employed by the Company or a Subsidiary as a result of the
Participant’s Disability or Retirement on or prior to the Performance Vesting
Date, the following rules shall apply and shall be an exception to the
Employment Condition.  The number of Restricted Stock Units, if any, that shall
become entitled to settlement and delivery on the Performance Vesting Date (or,
if earlier, the date of such earlier Change of Control pursuant to Sections 4(a)
and (b)) shall be (A) the same number, if any, to which the Participant would
have been entitled under Sections 3(b) and 3(d), or with respect to a Change of
Control, Sections 4(a) and 4(b), if the Participant’s employment had not
terminated, multiplied by (B) a fraction, the numerator of which shall be the
number of whole months during the Performance Period that the Participant was
employed by the Company or a Subsidiary, and the denominator of which shall be
the total number of months in the Performance Period (the “Pro-Rata Performance
Fraction”).  Restricted Stock Units subject to this Section 5(b) that do not
become vested as of the Performance Vesting Date shall be cancelled and
forfeited.

 

(c)        Definitions.   For purposes of this Agreement, “Disability” means a
permanent and total disability (within the meaning of Section 22(e)(3) of the
Code or as otherwise determined by the Committee). For purposes of this
Agreement, “Retirement” means a termination of employment by the Participant
that occurs upon or after both (a) the Participant’s attainment of age 55 and
(b) when Participant’s years of service to the Company and its Subsidiaries
(such years of service determined in accordance with the rules for determining
years of service under the Company’s 401(k) Plan) is at least 10. For purposes
of this Agreement, “Change of Control” means a Change of Control as defined in
the Plan that occurs after the Date of Grant and that constitutes a “change in
control event” with respect to the Participant as defined in the United States
Treasury Regulations Section 1.409A-3 (i)(5).

 

Section 6.  Protective Covenants.  The Participant acknowledges and agrees that
the Company has developed and possesses intellectual property, Customer
Information (as defined below), Trade Secrets (as defined below) and
Confidential Information (as defined below) to assist it in its business.  The
Participant further acknowledges and agrees that the Company has substantial
relationships with prospective or existing customers, as well as customer
goodwill associated with its ongoing business.  The Company employs or will
employ the Participant in a





Page 4

--------------------------------------------------------------------------------

 



position of trust and confidence.  The Participant therefore acknowledges and
agrees that the Company has a right to protect these legitimate business
interests.  Therefore, in consideration of (i) the Company entering into (and to
induce the Company to enter into) this Agreement and the Company’s agreements,
covenants and obligations under this Agreement (and regardless of whether or not
any Restricted Stock Units vest and become entitled to settlement and delivery),
(ii) the time, investment and cost the Company has incurred and may continue to
incur to develop and enhance the Participant’s skills and business contacts,
(iii) the Participant’s access to Customer Information, Trade Secrets or
Confidential Information, and (iv) the Participant’s contact with the Company’s
employees, customers and prospects, the Participant hereby agrees to the
protective covenants in this Section 6.  The Participant expressly agrees that
the covenants in this Section 6  shall continue in effect during the
Participant’s employment with the Company and also, in accordance with the terms
of the respective covenants in this Section 6, after the date the Participant’s
employment with the Company terminates for any reason (regardless of whether the
Participant is then entitled to receive any further payments or benefits from
the Company).  For purposes of this Section 6,  references to the “Company”
shall mean the Company together with its Subsidiaries.  The Participant
understands and agrees that the agreements, covenants and obligations in this
Section 6 exist independently of and are in addition to (and are not in lieu of
and, except for Section 6(f)(ii)(Certain Limitations), do not limit or modify)
any other agreements, covenants and obligations by which the Participant may be
bound by or to which the participant may be subject by contract, or by
applicable law or regulation, with respect to confidential or proprietary
information, noncompetition and/or or non-solicitation;  provided that,
notwithstanding the foregoing, if the Participant is a party to an employment
agreement, employment and noncompetition agreement, change in control agreement
or similar written, executed agreement (other than a Company equity grant
agreement, such as an Award Agreement)  with the Company or any of its
Subsidiaries that contains express confidentiality and non-solicitation
provisions (for the avoidance of doubt, whether such agreement is in effect as
of the date hereof or such agreement is entered into hereafter) (an “Express
Restrictive Covenants Agreement”),  then such Express Restrictive Covenants
Agreement shall not be modified, amended or superseded by this Agreement (except
for Section 6(f)(ii)(Certain Limitations),  and the confidentiality and
non-solicitation provisions (and any non-compete provisions) of such Express
Restrictive Covenants Agreement shall supersede this Section 6 (except for
Section 6(f)(ii)(Certain Limitations) and be in substitution for this Section 6
(except for Section 6(f)(ii)(Certain Limitations), which shall apply to such
Express Restrictive Covenants Agreement) as if incorporated herein by such
reference and the Participant hereby reconfirms and agrees that the Participant
will comply with the confidentiality and non-solicitation provisions (and any
non-compete provisions) of such Express Restrictive Covenants Agreement (subject
to Section 6(f)(ii)(Certain Limitations).

 

(a)        Confidential Information.  The Participant agrees at all times to
hold in strictest confidence, and not to use, except for the benefit of the
Company, any of the Company’s Trade Secrets, Customer Information or
Confidential Information or to disclose to any person, firm or entity any of the
Company’s Trade Secrets, Customer Information or Confidential Information,
except (i) as authorized in writing by the Company’s Board of Directors or the
Committee, (ii) as authorized by a senior executive officer of the Company, or
(iii) as required by law; provided that, with respect to Confidential
Information that does not constitute a Trade Secret or Customer Information, the





Page 5

--------------------------------------------------------------------------------

 



 

Participant’s obligations under this Section 6(a) shall terminate on the second
anniversary of the Participant’s termination of employment with the Company.

 

(i)           For purposes of this Agreement, “Trade Secrets” shall mean any of
the Company’s trade secrets, as such term is defined in Section 39-8-20 of the
South Carolina Trade Secrets Act as in effect on the date of this Agreement.

 

(ii)       For purposes of this Agreement, “Confidential Information” shall mean
any data and information (which includes, without limitation, Trade Secrets,
Customer Information, methods of operation, names of customers, price lists,
financial information and projections, route books, personnel data, and similar
information): (A) relating to a  business of the Company, regardless of whether
the data or information constitutes a Trade Secret or Customer Information; (B)
disclosed to Participant or of which he/she became aware of as a consequence of
Participant’s relationship with the Company; (C) having value to the Company;
and (D) not generally known to competitors of the Company; provided,  however,
that Confidential Information shall not mean data or information which has been
voluntarily disclosed to the public by the Company, except where such public
disclosure has been made by the Participant without authorization from the
Company, which has been independently developed and disclosed by others (not as
a consequence of or in connection with the Participant’s relationship with the
Company), or which has otherwise entered the public domain through lawful means.

 

(iii)         For purposes of this Agreement, “Customer Information” shall mean
any data and information (A) relating to a customer or prospective customer of
the Company, regardless of whether the data or information constitutes
Confidential Information; and (B) disclosed to Participant or of which he/she
became aware of as a consequence of Participant’s relationship with the Company;
provided,  however, that Customer Information shall not mean data or information
which has been voluntarily disclosed to the public by the Company, except where
such public disclosure has been made by the Participant without authorization
from the Company (or the applicable customer or prospective customer of the
Company), which has been independently developed and disclosed by others (not as
a consequence of or in connection with the Participant’s relationship with the
Company) or which has otherwise entered the public domain through lawful means.

 

(b)        Non-Solicitation of Employees.  During the Participant’s employment
with the Company and for a period of one year after the date the Participant’s
employment with the Company terminates for any reason (the “Restricted Period”),
the Participant shall not directly or indirectly solicit, induce, recruit,
encourage, take away, or hire (or attempt any of the foregoing actions) or
otherwise cause (or attempt to cause) any officer, representative, agent,
director, employee or independent contractor of the Company to leave his or her
employment or engagement with the Company either for employment with the
Participant or with any other entity or person, or otherwise interfere with or
disrupt (or attempt to disrupt) the employment or service relationship between
any such





Page 6

--------------------------------------------------------------------------------

 



individual and the Company.  The Participant will not be deemed to have violated
this Section 6(b) if employees respond to general advertisements for employment
or if the Company provides prior express written consent to the activities of
the Participant (all such requests for consent will be given good faith
consideration by the Company).

 

(c)        Non-Solicitation of Customers.  During the Restricted Period, the
Participant shall not, directly or by assisting others, take any action to
solicit, divert, take away, contact or call upon, or attempt to solicit, divert,
take away, contact or call upon, any customers of the Company with whom the
Participant had Material Contact (as defined below) during the Participant’s
employment with the Company, for the purposes of inducing or attempting to
induce or divert their business away from the Company.  The term “Material
Contact” means contact between the Participant and each customer or prospective
customer:

 

(i)         with whom or which the Participant dealt on behalf of the Company;

 

(ii)       whose dealings with the Company were coordinated or supervised by the
Participant;

 

(iii)      about whom the Participant obtained Confidential Information in the
ordinary course of business as a result of the Participant’s association with
the Company; and/or

 

(iv)       who receives products or services authorized by the Company, the sale
or provision of which results or resulted in compensation, commissions, or
earnings for the Participant;

 

in each case within the year prior to the end of the Participant’s employment
with the Company.

 

(d)          Non-Solicitation of Certain Customer Prospects.  During the
Restricted Period, the Participant shall not, directly or by assisting others,
take any action to solicit, divert, take away, contact or call upon, or attempt
to solicit, divert, take away, contact or call upon, any actively sought
prospective customers of the Company with whom the Participant had Material
Contact during Participant’s employment with the Company, for the purposes of
inducing or attempting to induce or divert their business away from the Company.

 

(e)          Understanding of Covenants.  The Participant represents that he/she
(i) is familiar with the foregoing confidentiality and non-solicitation
covenants, (ii) is fully aware of his/her obligations hereunder, (iii) agrees to
the reasonableness of the length of time, scope and coverage of the foregoing
covenants, and (iv) agrees that such covenants are necessary to protect the
Company’s confidential and proprietary information, good will, stable workforce,
and customer relations.  The Participant acknowledges and agrees that the
covenants contained in this Agreement are reasonable in time, scope and in all
other respects and that such covenants shall be construed as agreements
independent of each other and of any provision of this or any other contract
between the parties hereto.

 





Page 7

--------------------------------------------------------------------------------

 



(f)          Enforceability; Certain Limitations.

 

(i)   Enforceability.  The Participant acknowledges and agrees that that should
any provision or any part of a provision (including any sentence, clause,
phrase, or word) of any covenant set forth in this Section 6  be held invalid,
void or unenforceable in any court of competent jurisdiction, such invalidity,
voidness or unenforceability shall not render invalid, void or unenforceable any
other part or provision of this Agreement (including, as an example and without
limitation, the remainder of the provision that contains the invalid, void or
unenforceable sentence, clause, phrase or word).  The Participant acknowledges
and agrees that the existence of any claim or cause of action by the Participant
against the Company, whether predicated upon this or any other contract, shall
not constitute a defense to the enforcement by the Company of such covenants.

 

(ii)  Certain Limitations.  Except with respect to information covered by 17
C.F.R.  240.21F-4(b)(4)(i) or 17 C.F.R.  240.21F-4(b)(4)(ii) related to the
legal representation of a Company, notwithstanding anything in this Agreement,
in any Company policy or in any other agreement with the Company to the
contrary, nothing in this Agreement, or in any Company policy or any other
agreement with the Company shall prohibit or impede  (or be enforced by the
Company, or construed, in a manner that would prohibit or impede) Participant
from:  (i) testifying in any lawsuit, (ii) reporting conduct to, providing
truthful information to, or participating in any investigation or proceeding
conducted by any federal or state government agency or self-regulatory
organization in accordance with the Securities Exchange Act of 1934 or the
Sarbanes-Oxley Act of 2002, or any other provisions of state or federal law or
regulation, (iii) receiving an award in accordance with Section 21F of
Securities Exchange Act of 1934 or Rule 21F promulgated thereunder, or (iv)
engaging in any activity described in clauses (i), (ii) or (iii) without
providing notification to or prior approval by the Company.

 

(g)          Amendment.  If any portion of the provisions of this Section 6  is
found to be invalid or unenforceable by a court of competent jurisdiction
because its duration, scope, the definition of activities or the definition of
information covered is considered to be invalid or unreasonable in scope, the
Company and the Participant agree to enter into an amendment to this Agreement
pursuant to which the invalid or unreasonable term shall be redefined, or a new
enforceable term provided, such that the intent of the Company and the
Participant in agreeing to the provisions of this Agreement will not be
impaired, and the provision in question shall be enforceable, to the fullest
extent of the applicable laws.

 

(h)        Remedy for Breach.  The Participant agrees that a breach of any of
the covenants of this Section 6  would cause material and irreparable harm to
the Company that would be difficult or impossible to measure, and that damages
or other legal remedies available to the Company for any such injury would,
therefore, be an inadequate remedy for any such breach.  Accordingly, the
Participant agrees that if the Participant breaches any term of this Section 6,
the Company shall be entitled, in addition to and without limitation upon all
other remedies the Company may have under this Agreement, at law or otherwise,
to obtain injunctive or other appropriate equitable relief, without bond or
other security, to restrain any such breach.  Claims for damages and equitable
relief in any





Page 8

--------------------------------------------------------------------------------

 



 

court shall be available to the Company in lieu of, or prior to or pending
determination in any arbitration proceeding. In the event the enforceability of
any of the terms of this Agreement shall be challenged in court and the
Participant is not enjoined from breaching any of the protective covenants, then
if a court of competent jurisdiction finds that the challenged protective
covenant is enforceable, the time periods shall be deemed tolled upon the filing
of the lawsuit challenging the enforceability of this Agreement until the
dispute is finally resolved and all periods of appeal have expired.

 

(i)           Notice of Rights Under Section 7 of the Defend Trade Secrets Act
(DTSA).  This Section 6(i) provides the Participant with notice as required
under Section 7 of the Defend Trade Secrets Act that an individual will not be
held criminally or civilly liable under any federal or state trade secret law
for the disclosure of a trade secret that is made in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney solely for the purpose of reporting or investigating a suspected
violation of the law or is made in a complaint or other document filed in a
lawsuit or other proceeding, if that filing is made under seal. This Section
6(i) also provides notice that an individual who files a lawsuit for retaliation
by an employer for reporting a suspected violation of law may disclose the trade
secret to the attorney of the individual and use the trade secret information in
court proceedings, if the individual files any document containing the trade
secret under seal and does not disclose the trade secret, except under court
order.

 

(j)           Return of information.  The Participant acknowledges that all
information, the disclosure of which is prohibited by Section 6(a) above, is of
a confidential and proprietary character and of great value to the Company and
shall remain the exclusive property of the Company.  Upon the termination of
employment with the Company, the Participant agrees to immediately deliver to
the applicable Company entity all records, calculations, memoranda, papers,
data, lists, and documents of any description which refer to or relate in any
way to such information and to return to the applicable Company entity any of
its equipment and property which may then be in the Participant’s possession or
under the Participant’s  control.

 

(c)          No Removal of Information.  Except as necessary to perform the
Participant’s  job with the Company, under no circumstances shall the
Participant remove from the Company’s offices any of the Company’s  books,
records, documents, blueprints, customer lists, any other stored information
whether stored as paper, electronically or otherwise, or any copies thereof,
without the written permission of the Company; nor shall the Participant make
any copies of such books, records, documents, blueprints, customer lists, or
other stored information for use outside of the Company’s offices except as
specifically authorized by the Company or as necessary to perform the
Participant’s  job with the Company.

 

Section 7. Nonassignability.  Subject to any exceptions set forth in this
Agreement or the Plan, during the period from the Grant Date and until such time
as the Restricted Stock Units are settled in accordance with Section 9 of this
Agreement, the Restricted Stock Units or the rights relating thereto may not be
assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Participant. Any attempt to assign, alienate, pledge, attach,
sell or





Page 9

--------------------------------------------------------------------------------

 



otherwise transfer or encumber the Restricted Stock Units or the rights relating
thereto shall be wholly ineffective and, if any such attempt is made, the
Restricted Stock Units will be forfeited by the Participant and all of the
Participant’s rights to such units shall immediately terminate without any
payment or consideration by the Company.

 

Section 8. Rights as Shareholder.

 

(a)    The Participant shall not have any rights of a shareholder with respect
to the Restricted Stock Units or the shares of Common Stock underlying the
Restricted Stock Units (including, without limitation, any voting rights or any
right to dividends paid with respect to the shares of Common Stock underlying
the Restricted Stock Units) unless and until the Restricted Stock Units are
settled in a specified number of shares in accordance with Section 9.

 

(b)    Upon and following the settlement of the Restricted Stock Units, the
Participant shall be the record owner of the shares of Common Stock underlying
the Restricted Stock Units unless and until such shares are sold or otherwise
disposed of, and as record owner shall be entitled to all rights of a
shareholder of the Company (including voting rights).

 

Section 9. Settlement of Restricted Stock Units. Outstanding Restricted Stock
Units that become entitled to settlement and delivery will be paid in an
equivalent number of shares of Common Stock (either by delivering one or more
certificates for such shares or by entering such shares in book entry form, as
determined by the Company in its discretion) (a) with respect to Restricted
Stock Units that become entitled to settlement and delivery as of the
Performance Vesting Date, between January 1 and March 15  of the calendar year
following the end of the Performance Period; and (b) otherwise, five (5) days
after the applicable date upon which they become entitled to settlement and
delivery (as set forth in Sections 3, 4 and 5 above) with respect to such
Restricted Stock Units, and such payment shall be in complete satisfaction of
such Restricted Stock Units. Delivery of any certificates will be made to the
Participant’s last address reflected on the books of the Company or its
Subsidiaries unless the Company is otherwise instructed in writing.
 Notwithstanding anything to the contrary in the Plan or this Agreement, it will
not be a violation of the Plan or this Agreement (and the Participant will have
no right to damages) if the Company delivers the appropriate number of shares of
Common Stock (either by delivering one or more certificates for such shares or
by entering such shares in book entry form, as determined by the Company in its
discretion) during the period permitted by Section 409A of the Code.

 





Page 10

--------------------------------------------------------------------------------

 



Section 10. Tax Liability and Withholding.

 

(a)        The Participant shall be required to pay to the Company, and the
Company shall have the right to deduct from any compensation paid to the
Participant pursuant to the Plan, the amount of any required withholding taxes
in respect of the Restricted Stock Units and to take all such other action as
the Committee deems necessary to satisfy all obligations for the payment of such
withholding taxes. Consistent with the terms of Section 14.2 of the Plan, if
Participant fails to make such tax payments as required, the Company shall, to
the extent permitted by law, have the right to deduct from any payment of any
kind otherwise due to Participant all federal, state and local taxes of any kind
required by law to be withheld with respect to the shares.

 

(b)        Notwithstanding any action the Company takes with respect to any or
all income tax, social insurance, payroll tax, or other tax-related withholding
(“Tax-Related Items”), the ultimate liability for all Tax-Related Items is and
remains the Participant’s responsibility and the Company (i) makes no
representation or undertakings regarding the treatment of any Tax-Related Items
in connection with the award, vesting or settlement of the Restricted Stock
Units or the subsequent sale of any shares; and (ii) does not commit to
structure the Restricted Stock Units to reduce or eliminate the Participant’s
liability for Tax-Related Items.

 

(c)        The Participant may elect to deliver whole, vested shares of Common
Stock, to have the Company withhold whole vested shares of Common Stock
deliverable upon vesting of the Restricted Stock Units, and/or to pay cash to
the Company in order to satisfy, in whole or in part, the amount, if any, the
Company is required to withhold for taxes in respect of the Restricted Stock
Units.  Such election must be made on or before the date the amount of tax to be
withheld is determined.  Once made, the election shall be irrevocable.  The fair
market value of the shares to be withheld or delivered will be deemed to be the
Fair Market Value as of the date the amount of tax to be withheld is determined.

 

Section 11.  Miscellaneous.

 

(a)          This Agreement shall be construed, administered and governed in all
respects under and by the applicable internal laws of the State of South
Carolina, without giving effect to the principles of conflicts of laws thereof
except that Section 6 (Protective Covenants) shall be construed, administered,
and governed by the applicable laws of the state in which the Participant
resides as of the date of this Agreement (without giving effect to the
principles of conflicts of laws thereof).  The Company and Participant further
consent to the non-exclusive jurisdiction of the state and federal courts of the
State of South Carolina for purposes of any action arising out of or related to
this Agreement.

 

(b)        This Agreement and the Plan contain the entire agreement and
understanding of the parties hereto with respect to the subject matter contained
herein and supersede all prior communications, representations and negotiations
in respect thereto.  This





Page 11

--------------------------------------------------------------------------------

 



Agreement may not be modified, amended, supplemented or waived except by a
writing signed by the parties hereto, and such writing must refer specifically
to this Agreement.

 

(c)          If any event described in Article XI of the Plan occurs after the
Date of Grant, the adjustment provisions as provided for under Article XI of the
Plan shall apply to this Award.

 

(d)        By signing this Agreement, Participant acknowledges that he or she
has received a copy of the Plan and has had an opportunity to review the Plan
and agrees to be bound by all the terms and provisions of the Plan.  This
Agreement is made pursuant to and is subject to the terms and conditions of the
Plan, which is incorporated herein by reference.

 

(e)          This Agreement, as amended from time to time, shall be binding
upon, inure to the benefit of, and be enforceable by the heirs, successors and
assigns of the parties hereto; provided,  however, that this provision shall not
permit any assignment in contravention of the terms contained elsewhere herein.

 

(f)           Nothing in this Agreement shall confer on Participant any right to
continue in the employ of the Company or any of its subsidiaries.

 

(g)        This Agreement may be signed in counterparts, each of which shall be
an original, with the same effect as if the signatures thereto and hereto were
upon the same instrument.

 

(h)          This Agreement is subject to the Plan.  The terms and provisions of
the Plan as it may be amended from time to time are hereby incorporated herein
by reference. In the event of a conflict between any term or provision contained
herein and a term or provision of the Plan, the applicable terms and provisions
of the Plan will govern and prevail.  The Participant understands and agrees
that, in accordance with the terms of the Plan, the Committee is permitted to
allocate all or any portion of its responsibilities and powers under this
Agreement to any person or persons selected by the Committee.

 

(i)           Any notice required to be delivered to the Company under this
Agreement shall be in writing and addressed to the Treasurer of the Company at
the Company’s principal corporate offices. Any notice required to be delivered
to the Participant under this Agreement shall be in writing and addressed to the
Participant at the Participant’s address as shown in the records of the Company.
Either party may designate another address in writing (or by such other method
approved by the Company) from time to time.

 

(j)         Any dispute regarding the interpretation of this Agreement shall be
submitted by the Participant or the Company to the Committee for review. The
resolution of such dispute by the Committee shall be final and binding on the
Participant and the Company.

 

(k)        The Company may assign any of its rights under this Agreement. This
Agreement will be binding upon and inure to the benefit of the successors and
assigns of the Company. Subject to the restrictions on transfer set forth
herein, this Agreement will be binding upon the Participant and the
Participant’s beneficiaries, executors, administrators





Page 12

--------------------------------------------------------------------------------

 



and the person(s) to whom the Restricted Stock Units may be transferred by will
or the laws of descent or distribution.

 

(l)           The invalidity or unenforceability of any provision (including any
sentence, clause, phrase, or word) of the Plan or this Agreement (or of any
applicable clawback policy or recoupment provisions referenced in Section 11(p)
below) shall not render invalid, void or unenforceable any other part or
provision of the Plan or this Agreement (or of any applicable clawback policy or
recoupment provisions referenced in Section 11(p) below) (including, as an
example and without limitation, the remainder of the provision that contains the
invalid, void or unenforceable sentence, clause, phrase or word), but rather
each provision of the Plan and this Agreement (and of any applicable clawback
policy or recoupment provisions referenced in Section 11(p) below)  shall be
severable and enforceable to the extent permitted by law.

 

(m)       This Agreement is intended to comply with Section 409A of the Code or
an exemption thereunder and shall be construed and interpreted in a manner that
is consistent with the requirements for avoiding additional taxes or penalties
under Section 409A of the Code. Notwithstanding the foregoing, the Company makes
no representations that the payments and benefits provided under this Agreement
comply with Section 409A of the Code and in no event shall the Company be liable
for all or any portion of any taxes, penalties, interest or other expenses that
may be incurred by the Participant on account of non-compliance with Section
409A of the Code.

 

(n)        The value of the Participant’s Restricted Stock Units is not part of
his or her normal or expected compensation for purposes of calculating any
severance, retirement, welfare, insurance or similar employee benefit plan (“EB
Plan”) unless otherwise provided by such EB Plan.

 

(o)          This Agreement may be executed in counterparts, each of which shall
be deemed an original but all of which together will constitute one and the same
instrument. Counterpart signature pages to this Agreement transmitted by
facsimile transmission, by electronic mail in portable document format (.pdf),
or by any other electronic means intended to preserve the original graphic and
pictorial appearance of a document, will have the same effect as physical
delivery of the paper document bearing an original signature.

 

(p)        The Company reserves the right to amend the terms of this Agreement
as may be necessary or appropriate to avoid adverse tax consequences under
Section 409A of the Code or to comply with any requirements under (I) any
Company clawback or recoupment policy regarding incentive compensation (any such
policy, including such a policy that may be adopted to address a specific
situation before or after the situation occurs  and any policy that provides for
forfeiture, ineligibility, reduction or elimination, as a result of misconduct,
with respect to the amount of incentive compensation that would otherwise be
paid or delivered, is referred to as a  “clawback policy”) that is in effect as
of the date of this Agreement or that may hereafter be adopted by the Company or
the Committee or (II) any “clawback” requirements under the Sarbanes–Oxley Act
of





Page 13

--------------------------------------------------------------------------------

 



2002 or the Dodd-Frank Wall Street Reform and Consumer Protection Act to which
the Company may be subject.

 

The Participant agrees that (i) any incentive payments to the Participant under
any Company cash bonus plan, (ii) these Restricted Stock Units and (iii) any
shares of Common Stock issued hereunder (and any proceeds from the sale or
disposition thereof), shall, to the fullest extent permitted by applicable law,
be subject to any clawback or recoupment provisions (and to any provisions that
provide for a forfeiture, ineligibility, reduction or elimination, as a result
of misconduct, with respect to incentive compensation that would otherwise be
paid or delivered) contained in:  (x)  the Plan;  (y)  any written incentive
plan applicable to such cash bonus plan, these Restricted Stock Units or shares
of Common Stock issued hereunder (or proceeds from the sale or disposition
thereof); or (z)  any clawback policy or recoupment provision that is in effect
as of the date of this Agreement or that is hereafter adopted by the Company or
the Committee,  in each case as and to the extent set forth in any such clawback
policy or recoupment provision (or any such provisions that provide for
forfeiture, ineligibility, reduction or elimination, as a result of misconduct,
with respect to incentive compensation that would otherwise be paid or
delivered).  By accepting this Agreement, the Participant agrees to return to
the Company the full amount required by any such clawback policy or any such
clawback or recoupment provisions (and agrees to any such provisions that
provide for forfeiture, ineligibility, reduction or elimination, as a result of
misconduct, with respect to the amount of incentive compensation that would
otherwise be paid or delivered) that are or hereafter become applicable to the
Participant.

 

[Signatures appear on following page.]

 





Page 14

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF,  the parties hereto have executed this Agreement as of the
date first set forth above.

 

 

 

 

SOUTH STATE CORPORATION,

 

a South Carolina corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

PARTICIPANT

 

 

 

 

 

Signature

 

 

 

 

 

Print Name:

 

 

 

 

Date Signed:

 

 

 

 

 

 

 

[Signature Page to Restricted Stock Unit Agreement]

 





Page 15

--------------------------------------------------------------------------------

 



Schedule I

 

The vesting of RSUs shall be determined by the Committee in accordance with this
Schedule I and the terms and conditions of the Agreement and the Plan.

 

 

 

 

 

Participant Name:

 

 

 

 

Total RSUs Awarded:

 

 

 

 

 

Date of Grant:

 

 

 

 

 

Performance Period:

 

[_______]– [___________]

 

 

 

 

[Insert performance measures, associated vesting percentages and related matters
established in connection with grant]

 





Page 16

--------------------------------------------------------------------------------

 



Exhibit A

 

SOUTH STATE CORPORATION

[OMNIBUS STOCK AND PERFORMANCE PLAN]

[2019 OMNIBUS INCENTIVE PLAN]

 

Page 17

--------------------------------------------------------------------------------